By the Court :
The Court below granted the motion for a new trial upon the assumption that it appeared in the settled statement that findings of fact had not been waived. In this it was mistaken. The only allusion to that matter is found in the eleventh assignment of error, in which the fact of non-waiver is assumed as a basis for stating the alleged error therein set forth.
There is no statement in the body of the bill of exceptions that findings had not been waived, and the fact of such non-waiver is not otherwise, or in any manner, made to appear in the record.
There are no specifications of the particulars in which the evidence is insufficient, and there was no error of law committed at the trial, excepted to by the defendant, such as would entitle him to a new trial.
Order reversed. Remittitur forthwith.